PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No.  8,401,520
Issue Date:  March 19, 2013
Application No.  12/011,556
Filed:  January 28, 2008
Attorney Docket No. 6866-2103296 
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed December 09, 2021, to accept the delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(b) may be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action with the meaning of 5 USC 704.

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).  Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.

The instant petition lack item (3).

Regarding requirement (3) was not satisfy, petitioner did not submit an unintentionally delayed payment of a maintenance fee statement.  All petitions to revive an unintentionally expired patent must be under rule 35 U.S.C. 41(c) and 37 CFR 1.378(b). This form may be obtained on the USPTO’s website form number PTO/SB/66.

Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition. 

Accordingly, on the filing of the renewed petition, petitioner must file a signed petition to revive an unintentionally delayed payment of maintenance fee under rule 37 CFR 1.378(b).

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Dale Hall at (571) 272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)